DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 23 February 2021.

Allowable Subject Matter
Claims 1-3, 5-14, 16 and 17 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a vertical single electron transistor (SET) comprising: a bottom source/drain region on the top surface of the substrate and under the island region, and a top source/drain region over the top surface of the substrate an over the island region; wherein the top source/drain region is at a different height in a direction perpendicular to the top surface of the substrate than a height of the bottom source/drain region; a first gap between the bottom source/drain region and the island region; and a second gap between the top source/drain region and the island region; wherein the first and second gaps are selected from the group consisting of air, a vacuum, nitrogen, hydrogen, oxygen, carbon dioxide, helium, argon, neon, and krypton, 
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, a vertical single electron transistor (SET) comprising: a bottom source/drain region on the top surface of the substrate and under the island region, and a top source/drain region over the top surface of the substrate an over the island region; wherein the top source/drain region is at a different height in a direction perpendicular to the top surface of the substrate than a height of the bottom source/drain region; a first gap between the bottom source/drain region and the island region; and a second gap between the top source/drain region and the island region; and an additional vertical SET spaced apart from the vertical SET, wherein the additional vertical SET comprising: an additional bottom source/drain region under the additional island region, and an additional top source/drain region over the additional island region; a third gap between the additional bottom source/drain region and the additional island region, and across from the first gap; and a fourth gap between the additional top source/drain region and the additional  island region, and across from the second gap; wherein the third and fourth gaps are selected from the group consisting of air, a vacuum, nitrogen, hydrogen, oxygen, carbon dioxide, helium, argon, neon, and krypton, as required by claim 10.
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, the first and second vertical SETs each comprise: a bottom source/drain region on the top surface of the substrate and under the island region, and a top source/drain region over the top surface of the substrate an .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815